In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00327-CV
       ___________________________

      TEPHNEY TRAWEEK, Appellant

                        V.

      WILLIAM RAY LONG, Appellee




   On Appeal from the 355th District Court
           Hood County, Texas
        Trial Court No. C2018478


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Tephney Traweek attempts to appeal from the trial court’s “Order on

Defendant’s Traditional Motion for Partial Summary Judgment.” The order grants

partial summary judgment in favor of William Ray Long on claims related to a motor

vehicle accident that Traweek brought against him in her individual capacity. The trial

court’s order further states that “[t]he claims brought by Tephney Traweek as next

friend of B.A., a minor, shall proceed to trial.”

       We have jurisdiction to consider appeals only from final judgments or from

specific types of interlocutory orders. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

200 (Tex. 2001); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (listing

permissible interlocutory appeals). A final judgment is one that disposes of every

pending claim and party. Lehmann, 39 S.W.3d at 200 (explaining that a judgment is

final for purposes of appeal if it (1) actually disposes of all claims and parties or

(2) states with unmistakable clarity that it is a final judgment).

       The order leaves claims pending in the trial court and does not appear to be an

appealable interlocutory order.      Accordingly, on September 18, 2019, this court

notified Traweek that we were concerned that we may not have jurisdiction over this

appeal because the trial court’s order did not appear to be a final judgment or an

appealable interlocutory order. We cautioned her that unless she or any party desiring

to continue the appeal filed with the court, on or before September 30, 2019, a



                                             2
response showing grounds for continuing this appeal, the appeal might be dismissed

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      We have received no response. We therefore dismiss Traweek’s attempted

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                       Per Curiam

Delivered: October 17, 2019




                                            3